Case 1:20-cv-00292-JDL Document 26 Filed 08/11/21 Page 1 of 2          PageID #: 1046




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE


CARLA C.,                        )
                                 )
    Plaintiff,                   )
                                 )
                v.               ) 1:20-cv-00292-JDL
                                 )
ANDREW M. SAUL,                  )
Commissioner of Social Security, )
                                 )
    Defendant.                   )

      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE

      Carla C. seeks judicial review of the Social Security Administration

Commissioner’s final decision determining that she is not disabled and denying her

application for disability insurance benefits and supplemental security income

benefits (ECF No. 1). Pursuant to 28 U.S.C.A. § 636(b)(3) (West 2021) and D. Me.

Local R. 16.3(a)(2), United States Magistrate Judge John C. Nivison held a hearing

on the Plaintiff’s Statement of Errors (ECF No. 13) on June 9, 2021. The Magistrate

Judge filed his Recommended Decision with the Court on July 15, 2021 (ECF No. 25),

recommending that the Court affirm the Commissioner’s decision. The time within

which to file objections has expired, and no objections have been filed. The Magistrate

Judge notified the parties that failure to object would waive their right to de novo

review and appeal.

      Having reviewed and considered the Magistrate Judge’s Recommended

Decision, I concur with the Magistrate Judge’s conclusions as set forth in his

Recommended Decision. It is therefore ORDERED that the Recommended Decision
Case 1:20-cv-00292-JDL Document 26 Filed 08/11/21 Page 2 of 2   PageID #: 1047




(ECF No. 25) of the Magistrate Judge is hereby ACCEPTED, and the

Commissioner’s decision is AFFIRMED.



     SO ORDERED.

     Dated this 11th day of August, 2021.




                                                  /s/ JON D. LEVY
                                            CHIEF U.S. DISTRICT JUDGE




                                       2
